DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2021 and 04/27/2021 have been considered by the examiner and been placed of record in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 and 20 of U.S. Patent Application No. 16/853817.  Although the conflicting claims are not identical, they are not patentably distinct from each other. Similarities and differences between the two cases are shown in the table below:
Instant application
Application 16/853817
Claim 1. 
A radio-frequency signal sending/receiving circuit comprising: 
first, second, third, fourth, and fifth terminals; 
a first switch, a first end of the first switch being electrically connected to the first terminal; 
a band pass filter, a first end of the band pass filter being electrically connected to a second end of the first switch, and a second end of the band pass filter being electrically connected to a first antenna via the fourth terminal; 
a second switch, a first end of the second switch being electrically connected to the second terminal, and a second end of the second switch being electrically connected to the first end of the band pass filter; 
a third switch, a first end of the third switch being electrically connected to the second terminal, and a second end of the third switch being electrically connected to the fifth terminal; and 
a fourth switch, a first end of the fourth switch being electrically connected to the third terminal, and a second end of the fourth switch being electrically connected to the fifth terminal.

Claim 1
A radio-frequency signal sending/receiving circuit comprising: 
first, second, third, fourth, and fifth terminals; 
a low-noise amplifier, an output terminal of the low-noise amplifier being electrically connected to the first terminal; 
a first switch, a first end of the first switch being electrically connected to an input terminal of the low-noise amplifier; 
a band pass filter, a first end of the band pass filter being electrically connected to a second end of the first switch, and a second end of the band pass filter being electrically connected to a first antenna via the fourth terminal; 
a power amplifier, an input terminal of the power amplifier being electrically connected to the second terminal; 
a second switch, a first end of the second switch being electrically connected to an output terminal of the power amplifier, and a second end of the second switch being electrically connected to the first end of the band pass filter; a third switch, a first end of the third switch being electrically connected to the output terminal of the power amplifier, and a second end of the third switch being electrically connected to the fifth terminal; and a fourth switch, a first end of the fourth switch being electrically connected to the third terminal, and a second end of the fourth switch being electrically connected to the fifth terminal.
The differences between the two cases are shown in boldface. The parent case includes the use of low noise and power amplifiers in a wireless communication transceiver. Such devices are well-known and usually included in most (or all) communication transceivers. It is clear that the two inventions are similar and the differences are obvious and do not make the two cases patentably distinct from each other.

Dependent claims:
Claim 2: all limitations can be obtained from claim 2 of parent case.
Claim 3: all limitations can be obtained from claim 3 of parent case.
Claim 4: all limitations can be obtained from claim 4 of parent case.
Claim 5: all limitations can be obtained from claim 5 of parent case.
Claim 6: all limitations can be obtained from claim 6 of parent case.
Claim 7: all limitations can be obtained from claim 7 of parent case.
Claim 8: all limitations can be obtained from claim 8 of parent case.
Claim 9: all limitations can be obtained from claim 9 of parent case.
Claim 10: all limitations can be obtained from claim 10 of parent case.
Claim 11: all limitations can be obtained from claim 11 of parent case.
Claim 12: all limitations can be obtained from claim 12 of parent case.
Claim 13. 
A radio-frequency signal sending/receiving device comprising: 
first and second radio-frequency signal sending/receiving circuits, the first radio-frequency signal sending/receiving circuit comprising: first, second, third, fourth, and fifth terminals; 
a first switch, a first end of the first switch being electrically connected to the first terminal; 
a band pass filter, a first end of the band pass filter being electrically connected to a second end of the first switch, and a second end of the band pass filter being electrically connected to a first antenna via the fourth terminal; 
a second switch, a first end of the second switch being electrically connected to the second terminal, and a second end of the second switch being electrically connected to the first end of the band pass filter; 
a third switch, a first end of the third switch being electrically connected to second terminal, and a second end of the third switch being electrically connected to the fifth terminal; and 
a fourth switch, a first end of the fourth switch being electrically connected to the third terminal, and a second end of the fourth switch being electrically connected to the fifth terminal, the second radio-frequency signal sending/receiving circuit comprising: first and second terminals of the second radio-frequency signal sending/receiving circuit; 
a first switch of the second radio-frequency signal sending/receiving circuit, a first end of the first switch of the second radio-frequency signal sending/receiving circuit being electrically connected to the first terminal of the second radio-frequency signal sending/receiving circuit; 
a band pass filter of the second radio-frequency signal sending/receiving circuit, a first end of the band pass filter of the second radio-frequency signal sending/receiving circuit being electrically connected to a second end of the first switch of the second radio-frequency signal sending/receiving circuit, a second end of the band pass filter of the second radio-frequency signal sending/receiving circuit being electrically connected to a second antenna via the second terminal of the second radio-frequency signal sending/receiving circuit, wherein the fifth terminal of the first radio-frequency signal sending/receiving circuit and the first terminal of the second radio-frequency signal sending/receiving circuit are electrically connected to each other.
Claim 20 
A radio-frequency signal sending/receiving device comprising: 
first and second radio-frequency signal sending/receiving circuits, the first radio-frequency signal sending/receiving circuit comprising: first, second, third, fourth, and fifth terminals; 
a low-noise amplifier, an output terminal of the low-noise amplifier being electrically connected to the first terminal; 
a first switch, a first end of the first switch being electrically connected to an input terminal of the low-noise amplifier; 
a band pass filter, a first end of the band pass filter being electrically connected to a second end of the first switch, and a second end of the band pass filter being electrically connected to a first antenna via the fourth terminal; 
a power amplifier, an input terminal of the power amplifier being electrically connected to the second terminal; 
a second switch, a first end of the second switch being electrically connected to an output terminal of the power amplifier, and a second end of the second switch being electrically connected to the first end of the band pass filter; 
a third switch, a first end of the third switch being electrically connected to the output terminal of the power amplifier, and a second end of the third switch being electrically connected to the fifth terminal; and 
a fourth switch, a first end of the fourth switch being electrically connected to the third terminal, and a second end of the fourth switch being electrically connected to the fifth terminal, the second radio-frequency signal sending/receiving circuit comprising: 
first and second terminals of the second radio-frequency signal sending/receiving circuit; a first switch of the second radio-frequency signal sending/receiving circuit, a first end of the first switch of the second radio-frequency signal sending/receiving circuit being electrically connected to the first terminal of the second radio-frequency signal sending/receiving circuit; a second switch of the second radio-frequency signal sending/receiving circuit, a first end of the second switch of the second radio-frequency signal sending/receiving circuit being electrically connected to the first terminal of the second radio-frequency signal sending/receiving circuit; 
a third switch of the second radio-frequency signal sending/receiving circuit, a first end of the third switch of the second radio-frequency signal sending/receiving circuit being electrically connected to a second end of the first switch of the second radio-frequency signal sending/receiving circuit; a band pass filter of the second radio-frequency signal sending/receiving circuit, a first end of the band pass filter of the second radio-frequency signal sending/receiving circuit being electrically connected to a second end of the third switch of the second radio-frequency signal sending/receiving circuit, a second end of the band pass filter of the second radio-frequency signal sending/receiving circuit being electrically connected to a second antenna via the second terminal of the second radio-frequency signal sending/receiving circuit; 
a low-noise amplifier of the second radio-frequency signal sending/receiving circuit, an output terminal of the low-noise amplifier of the second radio-frequency signal sending/receiving circuit being electrically connected to a second end of the second switch of the second radio- frequency signal sending/receiving circuit; and a fourth switch of the second radio-frequency signal sending/receiving circuit, a first end of the fourth switch of the second radio-frequency signal sending/receiving circuit being electrically connected to an input terminal of the low-noise amplifier of the second radio-frequency signal sending/receiving circuit, and a second end of the fourth switch of the second radio-frequency signal sending/receiving circuit being electrically connected to the first end of the band pass filter of the second radio-frequency signal sending/receiving circuit, wherein the fifth terminal of the first radio-frequency signal sending/receiving circuit and the first terminal of the second radio-frequency signal sending/receiving circuit are electrically connected to each other.
The differences between the two cases are shown in boldface. The parent case includes the use of low noise and power amplifiers in a wireless communication transceiver. Such devices are well-known and usually included in most (or all) communication transceivers. It is clear that the two inventions are similar and the differences are obvious and do not make the two cases patentably distinct from each other.


It would have been obvious to a person of ordinary skill in the art, at the time the invention was made to use claims of US Patent Application No. 16/853817 to provide all the functions of the current application.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646